 

Exhibit 10.10

 

ARCH CHEMICALS, INC.

SUPPLEMENTAL CONTRIBUTING EMPLOYEE

OWNERSHIP PLAN

 

AMENDED AND RESTATED AS OF JANUARY 1, 2009

 

 

 



--------------------------------------------------------------------------------

Arch Chemicals, Inc. Supplemental Contributing Employee Ownership Plan

 

ARTICLE I

   1

Establishment and Purpose

   1

ARTICLE II

   1

Definitions

   1

ARTICLE III

   9

Eligibility and Participation

   9

ARTICLE IV

   10

Deferrals

   10

ARTICLE V

   12

Company Contributions

   12

ARTICLE VI

   12

Benefits

   12

ARTICLE VII

   15

Modifications to Payment Schedules

   15

ARTICLE VIII

   16

Investments; Valuation of Account Balances

   16

ARTICLE IX

   18

Administration

   18

ARTICLE X

   19

Amendment and Termination

   19

ARTICLE XI

   20

Informal Funding

   20

ARTICLE XII

   20

Claims

   20

ARTICLE XIII

   22

General Provisions

   22



--------------------------------------------------------------------------------

Arch Chemicals, Inc. Supplemental Contributing Employee Ownership Plan

ARTICLE I

Establishment and Purpose

Arch Chemicals, Inc. (the “Company”) hereby amends and restates the Arch
Chemicals, Inc. Supplemental Contributing Employee Ownership Plan (the “Plan”),
effective as of January 1, 2009. This amendment and restatement applies to all
amounts previously or hereafter deferred under the Plan, it being expressly
intended that this amendment and restatement shall constitute a material
modification of the Plan as in effect on October 3, 2004, such that all amounts
deferred under the Plan prior to January 1, 2005, shall be subject to Code
Section 409A.

The purpose of the Plan is to permit certain executive employees of the Company
whose contributions to the Arch Chemicals, Inc. Contributing Employee Ownership
Plan (the “CEOP”) are limited as a result of Code-imposed limitations to have
additional opportunities to defer compensation and to receive employer matching
contributions. The Plan is not intended to meet the qualification requirements
of Code Section 401(a), but is intended to meet the requirements of Code
Section 409A, and shall be operated and interpreted consistent with that intent.

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.

ARTICLE II

Definitions

 

2.1 Account. Account means a bookkeeping account maintained by the Administrator
to record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Administrator may maintain an
Account to record the total obligation to a Participant and component Accounts
(such as, e.g., a Matching Contribution Account) to reflect amounts subject to
vesting or other conditions. Reference to an Account means any such Account
established by the Administrator, as the context requires. Accounts are intended
to constitute unfunded obligations within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.

 

2.2 Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent valuation date.



--------------------------------------------------------------------------------

2.3 Administrator. Administrator means the Pension Administration and Review
Committee.

 

2.4 Adopting Employer. Adopting Employer means an Affiliate who, with the
consent of the Company, has adopted the Plan for the benefit of its eligible
employees.

 

2.5 Affiliate. Affiliate means a corporation, trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).

 

2.6 Arch Common Stock. Arch Common Stock means the common stock of Arch
Chemicals, Inc., par value $1.00 per share.

 

2.7 Arch Stock Units. Arch Stock Units means the phantom stock or share
equivalents (including fractions) credited to a Participant’s Account, with one
Arch Stock Unit equal to one share of Arch Common Stock. Except as expressly
provided herein, an allocation of Arch Stock Units to a Participant’s Account
shall confer no rights upon such Participant as a shareholder of the Company or
otherwise, but shall confer only the right to receive the value of such shares
credited as and when provided herein.

 

2.8 Beneficiary. Beneficiary means a natural person, estate, or trust designated
by a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. A Participant’s Beneficiary for purposes
of this Plan shall be the beneficiary designated for purposes of the CEOP,
unless the Participant has filed a separate Beneficiary designation solely for
any benefits payable hereunder. The Participant’s estate shall be the
Beneficiary if: (i) the Participant has failed to properly designate a
Beneficiary, or (ii) all designated Beneficiaries have predeceased the
Participant. If one or more Beneficiaries survive the Participant, but all
Beneficiaries die before complete payment of all amounts due has been made, any
remaining unpaid amounts shall be paid to the estate of the last to die of such
Beneficiaries.

To be effective, a Beneficiary designation must be in writing, in a form
acceptable to the Administrator and filed with the Administrator or the CEOP
Plan Administrator, as the case may be, prior to the death of the Participant.

 

2.9 Business Day. A Business Day is each day on which the New York Stock
Exchange is open for business.

 

2.10 CEOP. CEOP means the Arch Chemicals, Inc. Contributing Employee Ownership
Plan.

 

2.11 Change in Control. Change in Control, with respect to a Participating
Employer that is organized as a corporation, occurs on the date on which any of
the following events occur (i) a change in the ownership of the Participating
Employer; (ii) a change in the effective control of the Participating Employer;
or (iii) a change in the ownership of a substantial portion of the assets of the
Participating Employer.

 

Page 2



--------------------------------------------------------------------------------

A change in the ownership of the Participating Employer occurs on the date on
which any one person, or more than one person acting as a group, acquires
ownership of stock of the Participating Employer that, together with stock held
by such person or group constitutes more than 50% of the total fair market value
or total voting power of the stock of the Participating Employer.

A change in the effective control of the Participating Employer occurs on the
date on which either (i) a person, or more than one person acting as a group,
acquires ownership of stock of the Participating Employer possessing 30% or more
of the total voting power of the stock of the Participating Employer, taking
into account all such stock acquired during the 12-month period ending on the
date of the most recent acquisition, or (ii) a majority of the members of the
Participating Employer’s Board of Directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of such Board of Directors prior to the date of the appointment
or election, but only if no other corporation is a majority shareholder of the
Participating Employer.

A change in the ownership of a substantial portion of assets occurs on the date
on which any one person, or more than one person acting as a group, other than a
person or group of persons that is related to the Participating Employer,
acquires assets from the Participating Employer that have a total gross fair
market value equal to or more than 80% of the total gross fair market value of
all of the assets of the Participating Employer immediately prior to such
acquisition or acquisitions, taking into account all such assets acquired during
the 12-month period ending on the date of the most recent acquisition.

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(2)(i)(5)(ii).

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

2.12 Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XI of this Plan.

 

2.13 Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.14 Code Section 409A. Code Section 409A means Section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

 

Page 3



--------------------------------------------------------------------------------

2.15 Committee. Committee means the Compensation Committee of the Board of
Directors of the Company.

 

2.16 Company. Company means Arch Chemicals, Inc., a Virginia corporation.

 

2.17 Company Contributions. Company Contributions mean Excess Company Matching
Contributions and Excess Performance Matching Contributions.

 

2.18 Compensation. Compensation means basic compensation (also known as base
salary) paid to an Eligible Employee for regularly scheduled hours of work
rendered to any Participating Employer, prior to reduction for any elective
deferrals under the CEOP or any salary reduction contributions made to a plan
described in Section 125 of the Code; and excludes any additional compensation,
such as living and similar allowances and incentive compensation, such as
amounts received from bonus plans and from the exercise of a stock appreciation
right or stock option. Compensation shall not include any compensation that has
been previously deferred under this Plan or any other arrangement subject to
Code Section 409A.

 

2.19 Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies
(i) the amount of Excess Compensation that the Participant has elected to defer
to the Plan in accordance with the provisions of Article IV, and (ii) the
Payment Schedule applicable to the Participant’s Accounts. A Compensation
Deferral Agreement may also specify the deemed investment allocation described
in Section 8.4.

 

2.20 Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1(c) of the Plan.

 

2.21 Deferral. Deferral (or Compensation Deferral) means a credit to a
Participant’s Account(s) that records that portion of the Participant’s Excess
Compensation (and/or prior to January 1, 2009, Compensation) that the
Participant has elected to defer in accordance with the provisions of Article
IV. Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes earnings attributable to such Deferrals.

Effective as of January 1, 2009, Deferrals are capped at 75% of Excess
Compensation and shall be reduced by the Administrator if necessary so that
Deferrals do not exceed 100% of the cash compensation of the Participant
remaining after deduction of all required income and employment taxes, employee
benefit plan deductions, and other deductions required by law. Changes to
payroll withholdings that affect the amount of Excess Compensation being
deferred to the Plan shall be allowed only to the extent permissible under Code
Section 409A.

 

Page 4



--------------------------------------------------------------------------------

2.22 Effective Date. Effective Date of this amended and restated plan document
means January 1, 2009. The Plan was originally effective as of February 8, 1999.

 

2.23 Eligible Employee. Eligible Employee means an Employee who meets all of the
following requirements:

 

  (a) the Employee is a member of a “select group of management or highly
compensated employees” of a Participating Employer within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and a “highly compensated
employee” within the meaning of Code Section 414(q);

 

  (b) the Employee is a full-time salaried employee (including employees who are
officers of the Company) on the active payroll of the Company and/or a
Participating Employer, and has at least 1182 Hay Points;

 

  (c) the Employee has been selected by the Administrator to participate in this
Plan; and

 

  (d) the Employee is eligible to participate in the CEOP.

 

2.24 Employee. Employee means a common-law employee of an Employer.

 

2.25 Employer. Employer means, with respect to Employees it employs, the Company
and each Affiliate.

 

2.26 ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.27 Excess Compensation. Excess Compensation means Compensation (as defined
above) in excess of the Code Section 401(a)(17) limit (e.g., $245,000, as of
2009) earned within a given Plan Year.

 

2.28 Excess Company Matching Contribution. Excess Company Matching Contribution
means a credit to a Participant’s Account in accordance with the provisions of
Article V of the Plan. For each Plan Year the amount of a Participant’s Excess
Company Matching Contribution is derived by applying the Company Matching
Contribution formula under the CEOP (disregarding any cap on eligible
Compensation) to the Participant’s Compensation Deferral elected for purposes of
this Plan, provided that an Excess Company Matching Contribution will not be
based on a Compensation Deferral in excess of 6% of the Participant’s Excess
Compensation. Unless the context clearly indicates otherwise, a reference to an
Excess Company Matching Contribution shall include earnings attributable to such
contribution.

 

2.29

Excess Performance Matching Contribution. Excess Performance Matching
Contribution means a credit by a Participating Employer to a Participant’s
Account in accordance with the provisions of Article V of the Plan. For each
Plan Year the amount of a Participant’s Excess Performance Matching Contribution
is derived by applying the Company Performance Matching

 

Page 5



--------------------------------------------------------------------------------

 

Contribution formula under the CEOP (disregarding any cap on eligible
compensation) to the Participant’s Compensation Deferral elected for purposes of
this Plan, provided that an Excess Performance Matching Contribution will not be
based on a Compensation Deferral in excess of 6% of the Participant’s Excess
Compensation. Unless the context clearly indicates otherwise, a reference to an
Excess Performance Matching Contribution shall include earnings attributable to
such contribution.

 

2.30 Exchange Act. The Exchange Act means the Securities Exchange Act of 1934,
as amended.

 

2.31 Fair Market Value. With respect to a date, on a per share or unit basis,
Fair Market Value means (i) with respect to Arch Common Stock or Arch Stock
Units, the average of the high and the low price of a share of Arch Common Stock
reported on the consolidated tape of the New York Stock Exchange (or such other
primary exchange on which the Common Stock is traded) (“Exchange”) on such date
or if the Exchange is closed on such date, the next succeeding date on which it
is open, (ii) with respect to Olin Stock Units, the average of the high and the
low price of a share of Olin Common Stock reported on the consolidated tape of
the Exchange on such date or if the Exchange is closed on such date, the next
succeeding date on which it is open, and (iii) with respect to other investment
vehicles, the closing or unit price or net asset value of such vehicle, as the
case may be, on such date, or if such date is not a Business Day, the next
following Business Day.

 

2.32 Matching Contribution Account. A Participant’s Matching Contribution
Account is a subaccount of the Participant’s Termination Account under this Plan
to which Company Contributions are credited.

 

2.33 Olin Common Stock. Olin Common Stock means the common stock of Olin
Corporation, Inc.

 

2.34 Olin Stock Account. A Participant’s Olin Stock Account is an Account under
the Plan to which Olin Stock Units are credited. Except for dividend equivalents
relating to Olin Stock Units or in the event of a stock adjustment (as provided
in Section 8.2(a)), no additional contributions or additions may be made to an
Olin Stock Account after February 8, 1999.

 

2.35 Olin Stock Units. Olin Stock Units means the phantom stock or share
equivalents (including fractions) credited to a Participant’s Olin Stock
Account, with one Olin Stock Unit equal to one share of Olin Common Stock.

 

2.36 Participant. Participant means a person with an Account Balance greater
than zero, regardless of whether such person continues to be an Eligible
Employee. A Participant’s continued participation in the Plan shall be governed
by Section 3.2 of the Plan.

 

Page 6



--------------------------------------------------------------------------------

2.37 Participating Employer. Participating Employer means the Company and each
Adopting Employer.

 

2.38 Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.

 

2.39 Plan. Generally, the term Plan means the Arch Chemicals, Inc. Supplemental
Contributing Employee Ownership Plan, as documented herein and as may be amended
from time to time hereafter. However, to the extent permitted or required under
Code Section 409A, the term Plan may in the appropriate context also mean a
portion of the Plan that is treated as a single plan under Treas. Reg.
Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.

 

2.40 Plan Year. Plan Year means January 1 through December 31.

 

2.41 Section 16(b) Employee. A Section 16(b) Employee is an Employee or former
Employee who is subject to Section 16(b) of the Exchange Act.

 

2.42 Separation from Service. An Employee incurs a Separation from Service upon
termination of employment with the Employer. Except as noted below with respect
to asset sales, the Administrator will determine, in accordance with Code
Section 409A, whether a Separation from Service has occurred. Except in the case
of an Employee on a bona fide leave of absence as provided below, an Employee is
deemed to have incurred a Separation from Service if the Employer and the
Employee reasonably anticipated that the level of services to be performed by
the Employee after a date certain would be reduced to 20% or less of the average
services rendered by the Employee during the immediately preceding 36-month
period (or the total period of employment, if less than 36 months), disregarding
periods during which the Employee was on a bona fide leave of absence.

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of (i) the six-month anniversary of the
commencement of the leave or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, with respect to an Employee who is absent from work due to a physical
or mental impairment that is expected to result in death or last for a
continuous period of at least six months and that prevents the Employee from
performing the duties of his or her position of employment or a similar
position, the twenty-nine-month anniversary of the commencement of leave shall
be substituted for the six-month anniversary in (i) in the preceding sentence.

 

Page 7



--------------------------------------------------------------------------------

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.26 of the Plan, except that
for purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least 50% shall be determinative.

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

 

2.43 Specified Employee. Specified Employee means an Employee who, as of the
date of his or her Separation from Service, is a “key employee” of the Company
or any Affiliate, any stock of which is actively traded on an established
securities market or otherwise. An Employee is a key employee if he or she meets
the requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with applicable regulations thereunder and without regard to Code
Section 416(i)(5)) at any time during the 12-month period ending on the
Specified Employee Identification Date. Such Employee shall be treated as a key
employee for the entire 12-month period beginning on the Specified Employee
Effective Date.

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(3)
(wages within the meaning of Code section 3401(a) for purposes of income tax
withholding at the source, plus amounts excludible from gross income under
section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed); provided,
however, that, with respect to a nonresident alien who is not a Participant in
the Plan, compensation shall not include compensation that is not includible in
the gross income of the Employee under Code Sections 872, 893, 894, 911, 931 and
933, provided such compensation is not effectively connected with the conduct of
a trade or business within the United States.

Notwithstanding anything in this paragraph to the contrary, (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.

In the event of corporate transactions described in Treas. Reg.
Section 1.409A-1(i)(6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.

 

Page 8



--------------------------------------------------------------------------------

2.44 Specified Employee Effective Date. Specified Employee Effective Date means
the first day of the fourth month following the Specified Employee
Identification Date, or such earlier date as is selected by the Committee.

 

2.45 Specified Employee Identification Date. Specified Employee Identification
Date means December 31, unless the Employer has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Employer.

 

2.46 Termination Account. Termination Account means an Account established by
the Committee to record the amounts payable to a Participant upon the
Participant’s Separation from Service. All Deferrals shall be allocated to a
Termination Account on behalf of the Participant.

 

2.47 Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service.

 

2.48 Unforeseeable Emergency. An Unforeseeable Emergency means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s dependent (as
defined in Code Section 152, but without regard to Section 152(b)(1), (b)(2) or
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency shall be specified by the Committee in
administrative documents or forms.

ARTICLE III

Eligibility and Participation

 

3.1 Eligibility and Participation. An Eligible Employee becomes a Participant
upon receipt of notification of eligibility to participate and filing of an
initial Compensation Deferral Agreement.

 

3.2

Duration. A Participant shall be eligible to defer Excess Compensation, subject
to the terms of the Plan, for as long as such Participant remains an Eligible
Employee. A Participant who is no longer an Eligible Employee but has not
Separated from Service may not defer Excess Compensation under the Plan but may
otherwise exercise all of the rights of a Participant under the Plan with
respect to his or her Account(s). On and after a Separation from Service, a
Participant shall remain a Participant as long as his or her Account Balance is
greater than zero, and during such time may continue to make allocation
elections as

 

Page 9



--------------------------------------------------------------------------------

 

provided in Section 8.4. An individual shall cease being a Participant in the
Plan when all benefits under the Plan to which he or she is entitled have been
paid.

ARTICLE IV

Deferrals

 

4.1 Deferral Elections, Generally.

 

  (a) An Eligible Employee shall submit a Compensation Deferral Agreement during
the enrollment periods established by the Administrator and in the manner
specified by the Administrator, but in any event, in accordance with
Section 4.2. A Compensation Deferral Agreement that is not properly and timely
filed shall be considered void and shall have no effect.

 

  (b) Effective as of January 1, 2009, for any given year, a Participant may
elect to defer up to 75% (in whole integers) of Excess Compensation for purposes
of this Plan.

 

  (c) The Participant shall specify on his or her initial Compensation Deferral
Agreement the Payment Schedule applicable to his or her Plan Account. If a
Payment Schedule is not specified in a Compensation Deferral Agreement, the
Participant shall be deemed to have elected to have all Accounts paid in a
single lump sum.

 

  (d) Section 16(b) Employees who wish to allocate Deferrals to a deemed
investment in Arch Stock Units must obtain prior approval of the Administrator.

 

4.2 Timing Requirements for Compensation Deferral Agreements.

 

  (a) Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Excess Compensation by filing a Compensation Deferral
Agreement no later than December 31 (or such earlier date as established by the
Administrator) of the year prior to the year in which the Excess Compensation to
be deferred is earned. A Compensation Deferral Agreement described in this
paragraph shall become irrevocable with respect to such Excess Compensation as
of January 1 of the year in which such Excess Compensation is earned.

 

  (b)

First Year of Eligibility. If permitted by the Administrator, in the case of the
first year in which an Eligible Employee becomes eligible to participate in the
Plan, such Employee has up to 30 days following his or her initial eligibility
to submit a Compensation Deferral Agreement with respect to Excess Compensation
to be earned during such year. The

 

Page 10



--------------------------------------------------------------------------------

 

Compensation Deferral Agreement described in this paragraph becomes irrevocable
upon the end of such 30-day period. The determination of whether an Eligible
Employee may file a Compensation Deferral Agreement under this paragraph shall
be determined in accordance with the rules of Code Section 409A, including the
provisions of Treas. Reg. Sections 1.409A-1(c) and 1.409A-2(a)(7).

 

       A Compensation Deferral Agreement filed under this paragraph applies to
Excess Compensation earned on and after the date the Compensation Deferral
Agreement becomes irrevocable.

 

  (c) “Evergreen” Deferral Elections. The Administrator, in its discretion, may
provide in the Compensation Deferral Agreement that such Compensation Deferral
Agreement will continue in effect for each subsequent year or performance
period. Such “evergreen” Compensation Deferral Agreements will become effective
with respect to Excess Compensation on the date such election becomes
irrevocable under this Section 4.2. An evergreen Compensation Deferral Agreement
may be terminated or modified prospectively with respect to Excess Compensation
for which such election remains revocable under this Section 4.2. A Participant
whose Compensation Deferral Agreement is cancelled in accordance with
Section 4.5 will be required to file a new Compensation Deferral Agreement under
this Article IV in order to recommence Deferrals under the Plan.

 

4.3 Deductions from Pay. The Administrator has the authority to determine the
payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.

 

4.4 Vesting. Participant Deferrals shall be 100% vested at all times.

 

4.5 Cancellation of Deferrals. The Administrator may cancel a Participant’s
Deferrals (i) for the balance of the Plan Year in which an Unforeseeable
Emergency occurs, (ii) if the Participant receives a hardship distribution under
the CEOP, through the end of the Plan Year in which the six-month anniversary of
the hardship distribution falls, and (iii) during periods in which the
Participant is unable to perform the duties of his or her position or any
substantially similar position due to a mental or physical impairment that can
be expected to result in death or last for a continuous period of at least six
months, provided cancellation occurs by the later of the end of the taxable year
of the Participant or the 15th day of the third month following the date the
Participant incurs the disability (as defined in this clause (iii)).

 

Page 11



--------------------------------------------------------------------------------

ARTICLE V

Company Contributions

 

5.1 Company Contributions. The Company shall credit Excess Company Matching
Contributions to the Matching Contribution Account of any Participant who
becomes eligible for such contributions based on such Participant’s Deferral
elections under this Plan. The Company shall also credit Excess Performance
Matching Contributions to the Matching Contribution Account of any Participant
who becomes eligible for such contributions based on the Company’s performance
and such Participant’s Deferral elections under this Plan. Such contributions
shall be credited as of the same time Company Matching Contributions and
Performance Matching Contributions are credited for purposes of the CEOP.

 

5.2 Vesting. Matching Contributions described in Section 5.1, above, and the
Earnings thereon, shall vest in accordance with the following vesting schedule:

 

Years of Service

 

Vested Percentage

1 years

  50%

2 or more years

  100%

For this purpose, a Year of Service shall be determined in accordance with the
terms of the CEOP.

Notwithstanding the above, the Matching Contribution Account of each Participant
who dies, incurs a Total and Permanent Disability (as defined for purposes of
the CEOP) or attains age 65 while in the employ of the Company or any Affiliate
shall be fully vested.

The portion of a Participant’s Matching Contribution Account that remains
unvested upon his or her Separation from Service after the application of the
terms of this Section 5.2 shall be forfeited.

ARTICLE VI

Benefits

 

6.1 Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

 

  (a)

Termination Benefit. Upon a Participant’s Separation from Service (other than on
account of death), he or she shall be entitled to a Termination Benefit. The
Termination Benefit shall be equal to the vested portion of the Participant’s
Termination Account (including his or her Matching Contribution Account). The
Termination Benefit shall be based on the value of that Account as of the end of
the month immediately preceding the payment date. Payment of the Termination
Benefit will be made or begin on or after the first day of the month following
the month in which

 

Page 12



--------------------------------------------------------------------------------

 

Separation from Service occurs, provided, however, that with respect to a
Participant who is a Specified Employee as of the date such Participant incurs a
Separation from Service, payment will be made or begin on the first day of the
seventh month following the month in which such Separation from Service occurs
(or as of the first day of the month following Participant’s date of death, if
earlier). If the Termination Benefit is to be paid in the form of installments,
any subsequent installment payments to a Specified Employee will be paid on the
anniversary of the date the first payment would have been made had the
Participant not been classified as a Specified Employee.

 

  (b) Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the vested portion of the unpaid balances in the
Participant’s Termination Account, based on the value of such Accounts as of the
end of the month immediately preceding the payment. Payment of the Death Benefit
will be made in accordance with the timing and form of benefit elections made by
the Participant with respect to the payment of his or her Termination Benefits.

 

  (c) Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Administrator to
receive payment of all or any portion of his or her vested Accounts. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Administrator based on the
relevant facts and circumstances of each case, but, in any case, a distribution
on account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Administrator, the amount of
the payment shall not exceed the amount reasonably necessary to satisfy the
need, taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Termination Account, other than the portion of such Account deemed invested in
Arch Stock Units, until depleted. Payments on account of an Unforeseeable
Emergency shall be subtracted from the Participant’s deemed investments in Arch
Stock Units only after all other deemed investments have been liquidated.
Emergency payments shall be paid in a single lump sum within the 90-day period
following the date the payment is approved by the Administrator.

 

Page 13



--------------------------------------------------------------------------------

6.2 Form of Payment.

 

  (a) Distributions. All distributions from the Plan shall be made in cash.

 

  (b) Termination Benefit. A Participant who is entitled to receive a
Termination Benefit shall receive payment of such benefit in a single lump sum
or in substantially equal annual installments over a period of two to fifteen
years, as elected by the Participant on his or her initial Compensation Deferral
Agreement, subject to the delay provisions applicable to Specified Employees
described in Section 6.1(a), and, if applicable, the provisions of Article VII
concerning modifications to a Payment Schedule.

 

  (c) Change in Control. Notwithstanding the foregoing, a Participant will
receive a single lump sum payment equal to the unpaid balance of all of his or
her Termination Account upon a Separation from Service within 24 months
following a Change in Control. Payment will be made within 30 days of such
Separation from Service and the Participant shall not have a right to designate
the taxable year of payment. Notwithstanding the foregoing, if the Participant
is a Specified Employee as of his or her Separation from Service date, payment
will be made on the first day of the month following (i) the date that is six
months after the Participant’s Separation from Service date; or (ii) the
Participant’s date of death, whichever occurs first.

 

  (d) Small Account Balances. The Administrator may, in its sole discretion
which shall be evidenced in writing no later than the date of payment, elect to
pay the value of the Participant’s Accounts upon a Separation from Service in a
single lump sum if the balance of such Accounts is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B), provided the payment
represents the complete liquidation of the Participant’s interest in the Plan
(including any other deferred compensation plan that is required to be
aggregated with this Plan for this purposes).

 

  (e)

Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. In general, the amount of each installment payment shall
be determined by dividing (i) by (ii), where (i) equals the Account Balance as
of the valuation date, and (ii) equals the remaining number of installment
payments. However, if a Stock Account is to be paid out in cash, the amount of
any cash distribution to be made in installments with respect to Arch or Olin
Stock Units will be determined by (i) multiplying the number of Arch Stock Units
or Olin Stock Units attributable to such installment (determined as hereinafter
provided) by (ii) the Fair Market Value of a share of Common Stock or Olin

 

Page 14



--------------------------------------------------------------------------------

 

Common Stock, as applicable, on the fifth Business Day immediately prior to the
date on which such installment is to be paid. The number of Arch Stock Units or
Olin Stock Units, as applicable, attributable to an installment shall be
determined by multiplying (i) the current number of Arch Stock Units or Olin
Stock Units in the applicable Stock Account by (ii) a fraction, the numerator of
which is one and the denominator of which is the number of installments in which
distributions remain to be made (including the current distribution).

For purposes of Article VII, installment payments will be treated as a single
form of payment.

 

6.3 Acceleration of or Delay in Payments. The Administrator, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Administrator may also,
in its sole and absolute discretion, delay the time for payment of a benefit
owed to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.

ARTICLE VII

Modifications to Payment Schedules

 

7.1 Participant’s Right to Modify. A Participant may modify the Termination
Benefit Payment Schedule, consistent with the permissible Payment Schedules
available under the Plan, provided such modification complies with the
requirements of this Article VII.

 

7.2 Time of Election. The date on which a modification election is submitted to
the Administrator must be at least twelve months prior to the date on which
payment is scheduled to commence under the Payment Schedule in effect prior to
the modification.

 

7.3 Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit, the date payments
are to commence under the modified Payment Schedule must be no earlier than five
years after the date payment would have otherwise commenced absent the
modification. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.

 

7.4 Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Administrator and becomes
effective 12 months after such date.

 

Page 15



--------------------------------------------------------------------------------

ARTICLE VIII

Investments; Valuation of Account Balances

 

8.1 Crediting of Deferrals and Company Contributions. Deferrals shall be
credited to a Participant’s Termination Account on the date such Excess
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Company Contributions shall be credited to a Participant’s
Matching Contribution Account (a sub-account of such Participant’s Termination
Account) in accordance with the timing rules applicable to the CEOP and shall be
allocated to a deemed investment in Arch Stock Units. Deferrals of Excess
Compensation shall be allocated to such investment accounts as shall be elected
by the Participant, provided, however, that deferrals of Excess Compensation may
not be allocated directly to a deemed investment in Arch Stock Units.

 

8.2 Company Stock.

 

  (a) Adjustments in Certain Events. In the event of any change in the
outstanding Common Stock of the Company or Olin Common Stock by reason of any
stock split, share dividend, recapitalization, merger, consolidation,
reorganization, combination, or exchange or reclassification of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization, or any distribution to common shareholders other than cash
dividends, the number or kind of shares or Arch Stock Units or Olin Stock Units,
as the case may be, that may be issued or credited under the Plan may be
adjusted by the Committee so that the proportionate interest of the Participants
shall be maintained as before the occurrence of such event. Such adjustment
shall be conclusive and binding for all purposes of the Plan.

 

  (b) Company Stock Units. Deferrals allocable to deemed investments in Arch
Stock Units shall be converted to the number of Units equal to the number of
shares of Arch Common Stock (including fractions of a share determined to three
decimal places) that could have been purchased with the amount of such Deferral
at the Fair Market Value on the allocation date.

 

  (c) Dividend Equivalent. Dividend equivalents with respect to Arch Stock Units
and Olin Stock Units will be credited to the applicable Accounts in the form of
additional Stock Units. Each time a cash dividend is paid on Arch Common Stock
or Olin Common Stock, a Participant who has phantom shares of such stock
credited to his or her Stock Account shall receive a credit in applicable Stock
Units for such dividends on the dividend payment date to his or her applicable
Stock Account. The number of additional Arch Stock Units or Olin Stock Units
(rounded to the nearest one-thousandth of a share) credited to the applicable
Stock Account will be determined by dividing (i) the product of (a) the dollar
value of the cash dividend declared in respect of a share of Arch Common Stock
or Olin Common Stock, as applicable, multiplied by (b) the number of Stock Units
credited to the Participant’s applicable Stock Account as of the dividend record
date, by (ii) the Fair Market Value of a share of Arch Common Stock or Olin
Common Stock, as applicable, on the dividend payment date.

 

Page 16



--------------------------------------------------------------------------------

8.3 Menu of Investment Options. Investment options will be determined by the
Committee or the Administrator. Investment options may be added or removed from
the Plan menu from time to time, provided that any such additions or removals of
investment options shall not be effective with respect to any period prior to
the effective date of such change. Deemed investment in Arch Stock Units shall
be one of the investment options that is available under the Plan.

 

8.4 Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.

A Participant shall specify an investment allocation for each of his or her
Accounts in accordance with procedures established by the Administrator. Except
with respect to deemed investments in Arch Stock Units, allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the
Administrator, the next Business Day.

Generally, except as noted below with respect to Company Contributions allocated
to Arch Stock Units, a Participant may change an investment allocation on any
Business Day, both with respect to future credits to the Plan and with respect
to existing Account Balances, in accordance with procedures adopted by the
Committee or the Administrator. Changes shall become effective on the same
Business Day or, in the case of investment allocations received after a time
specified by the Committee or the Administrator, the next Business Day, and
shall be applied prospectively.

Company Contributions allocated to a Participant’s Matching Contribution Account
may not be re-allocated to a deemed investment other than Arch Stock Units until
a Participant has at least three (3) Years of Service (determined in accordance
with the terms of the CEOP), except that on or after attaining age fifty (50), a
Participant may re-allocate some or all of such Account Balance to other deemed
investment options that are then available under the Plan once every twelve
(12) months.

Notwithstanding the above, any change to an investment allocation that relates
to a deemed investment in Arch Stock Units must be approved by the Committee or
the Administrator in advance.

 

Page 17



--------------------------------------------------------------------------------

Additionally, Section 16(b) Employees may not re-allocate amounts to or from the
Arch Stock Units without complying with Section 16(b) of the Exchange Act. The
Administrator may establish from time to time blackout periods applicable to
either all Participants or to all Section 16(b) Employees during which no
changes to deemed investment allocations may occur among all or certain
Accounts.

 

8.5 Unallocated Deferrals and Accounts. If a Participant fails to make an
investment allocation with respect to a Deferral, such Deferral shall be deemed
to be invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Administrator.

 

8.6 Valuation of Accounts. Valuation of Accounts shall be performed under
procedures approved by the Committee or the Administrator. Generally, earnings
on deemed investments shall be credited as of the end of each calendar quarter.

 

8.7 Special Valuation Rules in the Event of a Change in Control. Generally, in
the event of a distribution on account of a Separation from Service after a
Change in Control, as provided in Section 5.2(d), above, Accounts will be valued
as of the last day of the month in which the Separation from Service occurs.
However, the value of the Participant’s Arch Stock Units will be determined by
multiplying the number of applicable Arch Stock Units by the highest of (i) the
highest Fair Market Value of Arch Common Stock on any date within the period
commencing 30 days prior to such Change in Control and ending on the date of the
Change in Control, (ii) the Fair Market Value of the Arch Common Stock on the
date of the Participant’s Separation from Service, and (iii) if the Change in
Control of the Company occurs as a result of a tender or exchange offer or
consummation of a corporate transaction, then the highest price paid per share
of Arch Common Stock pursuant thereto. Any consideration other than cash forming
a part or all of the consideration for Arch Common Stock to be paid pursuant to
the applicable transaction shall be valued at the valuation price thereon
determined by the Board or Committee.

ARTICLE IX

Administration

 

9.1 Plan Administration. Full power and authority to construe, interpret and
administer the Plan shall be vested in the Committee (or its delegate). This
power and authority includes, but is not limited to, selecting compensation
eligible for deferral, establishing deferral terms and conditions and adopting
modifications, amendments and procedures as may be deemed necessary, appropriate
or convenient by the Committee or its delegate, as the case may be, subject to
Article IX. Day-to-day administration of the Plan shall be the responsibility of
the Administrator. Decisions of the Committee (or its delegate) and the
Administrator shall be final, conclusive and binding upon all persons having any
interest in the Plan.

 

Page 18



--------------------------------------------------------------------------------

Notwithstanding the foregoing, to the extent required for transactions under the
Plan to qualify for the exemptions available under Rule 16b-3 promulgated under
the Exchange Act, all actions relating to persons subject to Section 16 of the
Exchange Act may be taken by the Board or the Committee (or any other committee
or subcommittee of the Board composed of two or more members, each of whom is a
“non-employee director” within the meaning of Exchange Act Rule 16b-3) and, to
the extent required for compensation realized under the Plan to be deductible by
the Company pursuant to Section 162(m) of the Code, all actions relating to such
compensation (and awards thereof) may be taken by the Committee (or any other
committee or subcommittee of the Board composed of two or more members, each of
whom is an “outside director” within the meaning of Code Section 162(m)).

Claims for benefits shall be filed with the Administrator and resolved in
accordance with the claims procedures in Article XII.

 

9.2 Withholding. The Participating Employer shall have the right to withhold
from any payment due under the Plan (or with respect to any amounts credited to
the Plan) any taxes required by law to be withheld in respect of such payment
(or credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.

ARTICLE X

Amendment and Termination

 

10.1 Amendment. The Committee (or its delegate) may amend or alter this Plan at
any time without the prior approval of the Board (and in the case of its
delegate, the Committee). No amendment or modification may impair the rights of
a Participant to receive amounts accrued in the Participant’s Compensation
Account at the time of the effectiveness of the amendment or modification.

 

10.2 Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix). If a Participating Employer terminates its
participation in the Plan, the benefits of affected Employees shall be paid at
the time provided in Article VI.

 

10.3 Section 16b Compliance. It is the intention of the Company that all
transactions under the Plan be exempt from liability imposed by Section 16(b) of
the Exchange Act. Therefore, if any transaction under the Plan is found not to
be in compliance with an exemption from such Section 16(b), the provision of the
Plan governing such transaction shall be deemed amended so that the transaction
does so comply and is so exempt, to the extent permitted by law and deemed
advisable by the Committee, and in all events the Plan shall be construed in
favor of its meeting the requirements of an exemption.

 

Page 19



--------------------------------------------------------------------------------

10.4 Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.

ARTICLE XI

Informal Funding

 

11.1 General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatsoever in assets of the Participating
Employers. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Participating Employers and any Employee,
spouse, or Beneficiary. To the extent that any person acquires a right to
receive payments hereunder, such rights are no greater than the right of an
unsecured general creditor of the Participating Employer.

 

11.2 Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.

ARTICLE XII

Claims

 

12.1 Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed in writing with the Administrator which shall make all
determinations concerning such claim. Any claim filed with the Administrator and
any decision by the Administrator denying such claim shall be in writing and
shall be delivered to the Participant or Beneficiary filing the claim (the
“Claimant”).

 

  (a) In General. Notice of a denial of benefits will be provided within ninety
(90) days of the Administrator’s receipt of the Claimant’s claim for benefits.
If the Administrator determines that it needs additional time to review the
claim, the Administrator will provide the Claimant with a notice of the
extension before the end of the initial ninety (90) day period. The extension
will not be more than ninety (90) days from the end of the initial ninety
(90) day period and the notice of extension will explain the special
circumstances that require the extension and the date by which the Administrator
expects to make a decision.

 

Page 20



--------------------------------------------------------------------------------

  (b) Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall (i) cite the pertinent
provisions of the Plan document and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review.

 

12.2 Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with the Committee (the “Appeals Committee”). A Claimant who
timely requests a review of the denied claim (or his or her authorized
representative) may review, upon request and free of charge, copies of all
documents, records and other information relevant to the denial and may submit
written comments, documents, records and other information relevant to the claim
to the Appeals Committee. All written comments, documents, records, and other
information shall be considered “relevant” if the information (i) was relied
upon in making a benefits determination, (ii) was submitted, considered or
generated in the course of making a benefits decision regardless of whether it
was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The Appeals Committee may, in its sole discretion and if it deems
appropriate or necessary, decide to hold a hearing with respect to the claim
appeal.

 

  (a) In General. Appeal of a denied benefits claim must be filed in writing
with the Appeals Committee no later than sixty (60) days after receipt of the
written notification of such claim denial. The Appeals Committee shall make its
decision regarding the merits of the denied claim within sixty (60) days
following receipt of the appeal (or within one hundred and twenty (120) days
after such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.

 

Page 21



--------------------------------------------------------------------------------

  (b) Contents of Notice. If a benefits claim is completely or partially denied
on review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.

The decision on review shall set forth (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

 

12.3 Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

 

12.4 Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.

ARTICLE XIII

General Provisions

 

13.1 Anti-assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

 

13.2 No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.

 

13.3 No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.

 

Page 22



--------------------------------------------------------------------------------

13.4 Notice. Any notice or filing required or permitted to be delivered to the
Administrator or the Committee under this Plan shall be delivered in writing, in
person, or through such electronic means as is established by the Administrator.
Notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to:

The Pension Administration and Review Committee

Arch Chemicals, Inc.

501 Merritt 7

Norwalk, Connecticut 06856

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered or sent by mail
to the last known address of the Participant.

 

13.5 Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

13.6 Invalid or Unenforceable Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

 

13.7 Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Administrator
advised of his or her current mailing address. If benefit payments are returned
to the Plan or are not presented for payment after a reasonable amount of time,
the Administrator shall presume that the payee is missing. The Administrator,
after making such efforts as in its discretion it deems reasonable and
appropriate to locate the payee, shall stop payment on any uncashed checks and
may discontinue making future payments until contact with the payee is restored.

 

Page 23



--------------------------------------------------------------------------------

13.8 Governing Law. To the extent not preempted by federal law, the laws of the
State of Connecticut shall govern the construction and administration of the
Plan.

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 30th day of
December, 2008, to be effective as of the Effective Date.

Arch Chemicals, Inc.

By: /s/ Hayes Anderson                     

Print Name: Hayes Anderson

Its: Vice President, Human Resources

 

Page 24